DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “neutrons from water.”  It is unclear how water comprises neutrons. That is, in general water typically does not include a neutron or neutrons outside the atoms constituting the water molecules.  Similarly, regarding claims 9 and 13, it is unclear how water comprises an alpha particle or particles. 
Claims 3-8, 10-12 and 14 are also rejected by virtue of its dependency. 
Claim 5, recites the limitation "comprises a first filter material for removing at least one of chloride ions and transmuted chlorine ions and a second filter material for absorbing neutrons.”  Claim 5 is dependent on claim 1.  Claim 1 recites “filter material for absorbing neutrons from water.”  It is unclear if the “second filter material” of claim 5 and the “filter material” of claim 1 are the same or different materials, as both materials are absorbing neutrons.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a filter compartment containing filter material, , it does not reasonably provide enablement for absorbing at least one neutron from water and absorbing at least one of neutrons and alpha particles from water  by any filter material.  That is, the specification does not enable the full scope of the independent claims 1 and 9.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The breadth of the independent claim 1 and 9 encompass any filtering material capable of absorbing a neutron and/or alpha particle.  
The chemical arts by its nature is considered an unpredictable art.  However, under the chemical arts, a water treatment system comprising absorption is a relatively predictable art. 
The state of the prior art is unknown.  That is, the claimed subject matter is directed towards removing pollutants in a water system.  The pollutants are from “various activities, including but not limited to industrial and manufacturing processes, mining practices, fossil fuel extraction, and other processes and activities. These activities additionally include hydraulic fracturing or "fracking," which is a well-known process utilized by the oil and gas industry to create and enlarge fractures in underground shale formations.  Water sources have become contaminated with a variety of chemicals and pollutants including, but not limited to, radium, chlorine gas, radioactive phosphorus, radioactive nitrogen, radioactive selenium, other radioactive materials, aluminum, boron, magnesium, toxic and heavy metals (including arsenic, beryllium, cadmium, chromium, cobalt, lead, manganese, mercury, molybdenum, selenium, strontium, thallium and vanadium, among others), carcinogens, polychlorinated biphenyl (PCB), methylcyclohexanemethanol (MCHM), industrial waste, oil, coal slurry, coal ash, fly ash, bottom ash, dioxins, sewage, bacteria, microbes, and other various pollutants. Further yet, these pollutants may become naturally transported from one geographical area to another and may also infiltrate into groundwater sources.”  See Specification, paragraphs [0002] and [0003].  Dependent on the nature of the contaminant, the state of the prior art may be well known, such as mining practices, to unknown and unpredictable, such as hydraulic fracturing and radioactive materials and geographical shifts.  Also for this reason, the level skill of one of ordinary skill in the art and the level of predictability in the art may be considered unknown. 
The specification does not enable the full scope of the independent claims 1 and 9.  The amount of direction provided within the specification does not support the scope of claims 1 and 9, which encompasses any filter material.  
The specification does not provide any working examples and merely provides one prophetic example.  See paragraph [0045].  There is insufficient quantity of experimentation provided in the specification to enable the scope of the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 1 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4 and 12 recite “paraffin is hygienic paraffin.”  The term “hygienic” does not narrow the scope of claims 3 and 11, respectively, as the term “hygienic” merely provides an intended use of the paraffin limitation.  Further, the specification does not provide any manner, whether structurally or chemically, to define and/or explain how “hygienic” paraffin to is distinguished from paraffin.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 205892963 (hereinafter CN '963, machine generated English translation herein cited).
Regarding claim 1, CN ‘963 discloses a reverse osmosis water purification system, which is deemed a water treatment system, comprising a first state filter element, a second stage filter element, a third stage filter element a reverse osmosis device and a fourth stage filter element, (See CN ‘963, Figure 1 and paragraph [0018].) wherein the second stage filter element and the third stage filter element is deemed to encompass at least a filter compartment.  The “first-stage filter element is a microporous ceramic filter element or a PE sintered filter element or a PP cotton filter element; the second-level filter element is a coconut shell granular activated carbon filter element; the third-level filter element is a compressed coconut shell activated carbon filter element; the fourth-level filter element is a negative hydrogen mineral generation filter element”, (See CN ‘963, Figure 1 and paragraph [0008].) which is deemed a filter material. 
The absorbing neutrons from water is deemed an intended use of the filter material.  The Examiner holds that the filter material of CN ‘963 is inherently capable of absorbing neutrons from water.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of CN ‘963 is substantially identical to the claimed “filter material” of the present application, and therefore, the structure of CN ‘963 is presumed inherently capable of absorbing neutrons from water.
Additionally, the filter system taught CN ‘963 uses coconut shell activated carbon (See CN ‘963, Figure 1 and paragraph [0008]), the material taught by CN ‘963 appears to be the same as that disclosed by Applicant (See specification paragraph [0022]). “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.” See MPEP 2112.  Herein, CN ‘963 inherently discloses a filter material that is capable of absorbing neutrons from water.  “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” See MPEP 2112, II.  Further, the filter system taught CN ‘963 that uses coconut shell activated carbon is the same filter material as disclosed in Applicants’ specification. (“The first filter material can comprise at least one or more of ionized silicon dioxide (i.e, SiO2 or sand), graphite, coconut charcoal, coconut carbon (i.e., activated carbon made from coconut shells), and coconut fibers.” See paragraph [0022]). Therefore, CN ‘963 necessarily discloses a filter material for absorbing neutrons from water. Hence, the filter system taught CN ‘963 necessarily would have the same functional properties as that of Applicant's disclosed invention.  
Regarding claim 5, CN ‘963 discloses the invention as discussed above in claim 1. Further, CN ‘963 discloses at least 4 different filtering elements, i.e. first state filter element, a second stage filter element, a third stage filter element a reverse osmosis device and a fourth stage filter element (See CN ‘963, Figure 1 and paragraphs [0008] and [0018].), which is deemed to encompass at least a second filter material.  
The removing at least one of chloride ions and transmuted chlorine ions and absorbing neutrons from water limitations are deemed an intended use of the first and second filter materials.  The Examiner holds that the filter material of CN ‘963 is inherently capable of removing at least one of chloride ions and transmuted chlorine ions and absorbing neutrons from water.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of CN ‘963 is substantially identical to the claimed first and second filter materials of the present application, and therefore, the structure of CN ‘963 is presumed inherently capable of removing at least one of chloride ions and transmuted chlorine ions and absorbing neutrons.
Regarding claim 7, CN ‘963 discloses the invention as discussed above in claim 1. Further, CN ‘963 discloses that the “fourth-stage filter element 43 uses a negative hydrogen mineral to generate a filter element, which can change the acid-base balance of the conventional reverse osmosis purified water and generate active hydrogen in the water; The water conditioner 44 can add mineral elements that are beneficial to the human body, and different people can have different choices, and long-term drinking is beneficial to health.” See CN ‘963, paragraph [0024]; see also Figure 1 and paragraphs [0008], and [0018].  The fourth stage filter element is in fluid communication with the second and third filter state elements via water pipeline (10) (see CN ‘963, figure 1 and paragraphs [0018], [0023] and [0024]), which is deemed to be an absorptive manifold in fluid communication with the filter compartment.  Furthermore, the fourth stage filter element changes the acid-base balance of the water of the reverse osmosis device and generate active hydrogen in the water, and thus, is altering the pH of the water.  Lastly, a manifold is understood to be a pipe or chamber having at least two openings.  In CN ‘963, the first stage filter element is deemed a chamber having at least two openings, an inlet for the water to be processed and an outlet for the water that has been processed by the fourth stage filtering material within said element. 
The absorbing hydrogen ions to reduce a pH of the water limitation is deemed an intended use of the first and second filter materials.  The Examiner holds that the filter material of CN ‘963 is inherently capable of absorbing hydrogen ions to reduce a pH of the water.  As established above, CN ‘963 uses coconut shell activated carbon as a filter material, which is the same filter material as disclosed in Applicants’ specification. (“The first filter material can comprise at least one or more of ionized silicon dioxide (i.e, SiO2 or sand), graphite, coconut charcoal, coconut carbon (i.e., activated carbon made from coconut shells), and coconut fibers.” See paragraph [0022]).  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."  See MPEP 2112, I.  Therefore, CN ‘963 necessarily discloses a filter compartment for absorbing hydrogen ions to reduce a pH of the water.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of CN ‘963 is substantially identical to the claimed absorptive manifold of the present application, and therefore, the structure of CN ‘963 is presumed inherently capable of absorbing hydrogen ions to reduce a pH of the water.
Regarding claim 9, CN ‘963 discloses a reverse osmosis water purification system, which is deemed a water treatment system, comprising a first state filter element, a second stage filter element, a third stage filter element a reverse osmosis device and a fourth stage filter element, (See CN ‘963, Figure 1 and paragraph [0018].), which is deemed to encompass at least a filter compartment.  The “first-stage filter element is a microporous ceramic filter element or a PE sintered filter element or a PP cotton filter element; the second-level filter element is a coconut shell granular activated carbon filter element; the third-level filter element is a compressed coconut shell activated carbon filter element; the fourth-level filter element is a negative hydrogen mineral generation filter element”, (See CN ‘963, Figure 1 and paragraph [0008].) which is deemed a filter material. 
The absorbing at least one of neutrons and alpha particles from water limitation is deemed an intended use of the filter material.  It is understood that CN ‘963 teaches the filter material in the same spatial relationship as recited in the claims of the application.  The Examiner holds that the filter material of CN ‘963 is inherently capable of absorbing at least one of neutrons and alpha particles from water. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of CN ‘963 is substantially identical to the claimed “filter material” of the present application, and therefore, the structure of CN ‘963 is presumed inherently capable of absorbing at least one of neutrons and alpha particles from water.  
Claim(s) 1, 3-5, 9, 11,and 12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2008/130208 (hereinafter WO ‘208).
Regarding claims 1, 3-5, 9, 11,and 12, WO ‘208 discloses a sewage or wastewater sludge treatment system (See WO ‘208, page 1, paragraph [1], [8]-[15], [62] and figures 6 and 7), which is deemed a water treatment system.  The system of WO ‘208 includes a solidifying agent, wherein “it is preferred that 3-15 wt% of the solidifying agent of the present invention, based on the total weight of the concentrated or dehydrated sewage or wastewater sludge, be mixed with the sewage or wastewater sludge. The solidifying agent and the sewage or wastewater sludge may be mixed through typical mixing means. Examples of the mixing means include, but are not limited to, a twin type mixer and a ribbon type mixer, as illustrated in FIGS. 6 and 7, respectively. In addition, a Henschell mixer and a non-gravitational mixer may be examples thereof.” See WO ‘208, paragraph [62].  The solidifying agent of WO ‘208 is deemed a filter material and the mixing compartment of the twin type mixer and a ribbon type mixer as well as the Henschell mixer and a non-gravitational mixer of WO ‘208 is deemed a filter compartment.  The “solidifying agent is composed of an inorganic material and an accelerating admixture, the accelerating admixture including a metallic material, an absorbent material, a carrier, an organic material, and a reaction accelerator.”  See WO ‘208, paragraph [26].  The organic material is selected from the group consisting of paraffin, stearic acid and wax (See WO ‘208, paragraph [36]).  Thus, the solidifying agent of WO ‘208, which is deemed a filter material, comprises paraffin, which is deemed a filter material comprises paraffin, as recited in claims 3, 4, 11 and 12, and contains additional filtering elements, which is deemed a second filter material.  It is noted that claims 4 and 12 have been rejected under 35 USC 112(d), as these claims do not narrow the scope of claims 3 and 11, respectively.
	Additionally, it is noted that the limitations “absorbing neutrons from water”, “removing at least one of chloride ions and transmuted chlorine ions”, and “absorbing at least one of neutrons and alpha particles from water” limitations are deemed an intended use of the filter material.  It is understood that WO ‘208 teaches the solidifying agent in the same spatial relationship as recited in the claims of the application.  The Examiner holds that the solidifying agent of WO ‘208, which is deemed a filter material, a first filter material and a second filter material, is inherently capable of “absorbing neutrons from water”, “removing at least one of chloride ions and transmuted chlorine ions”, and “absorbing at least one of neutrons and alpha particles from water.”  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘208 is substantially identical to the claimed filter material of the present application, and therefore, the structure of WO ‘208 is presumed inherently capable of absorbing neutrons from water, removing at least one of chloride ions and transmuted chlorine ions,  and absorbing at least one of neutrons and alpha particles from water”.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by US 2017/0020326 (hereinafter US ‘326).
Regarding claim 1, US ‘326 discloses a system and method of reducing the amount of caffeine brewed in a coffee device.  The brewed coffee device of US ‘326 (Figures 1-5 and paragraph [0010]) is deemed a water treatment system.  The device of US ‘326 comprises a filter chamber (Figures 1 and 2, element (34) and paragraph [0011]), which is deemed a filter compartment.  The filter chamber (34) of US ‘326 comprises activated charcoal (Figures 1 and 2, element (34) and paragraph [0023]), which is deemed a filter material.  
The absorbing neutrons from water is deemed an intended use of the filter material.  It is understood that US ‘326 teaches the filter material in the same spatial relationship as recited in the claims of the application.  The Examiner holds that the filter material of US ‘326 is inherently capable of absorbing neutrons from water.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US ‘326 is substantially identical to the claimed “filter material” of the present application, and therefore, the structure of US ‘326 is presumed inherently capable of absorbing neutrons from water.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-9, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205892963 (hereinafter CN '963, machine generated English translation herein cited) and further in view of CN 103830963 (hereinafter CN ‘0963), as evidenced by US 2,908,621 (hereinafter US ‘621).  
Regarding claims 1, 3-6, 9, 11, 12, and 14, CN ‘963 discloses a reverse osmosis water purification system, which is deemed a water treatment system, comprising a first state filter element, a second stage filter element, a third stage filter element a reverse osmosis device and a fourth stage filter element, (See CN ‘963, Figure 1 and paragraph [0018].) wherein the second stage filter element and the third stage filter element is deemed to encompass at least a filter compartment.  The “first-stage filter element is a microporous ceramic filter element or a PE sintered filter element or a PP cotton filter element; the second-level filter element is a coconut shell granular activated carbon filter element; the third-level filter element is a compressed coconut shell activated carbon filter element; the fourth-level filter element is a negative hydrogen mineral generation filter element”, (See CN ‘963, Figure 1 and paragraph [0008].) which is deemed a filter material. 
CN ‘963 does not explicitly disclose a filter material comprising paraffin and does not explicitly disclose a filter material comprising coconut carbon.  
CN ‘0963 disclose a filtering material comprising paraffin and modified coconut shell activated carbon (See paragraph [0008]), which is deemed a filter material comprising paraffin, as well as is deemed a filter material comprising a first filter material and a second filter material, as well as a first filter material comprising coconut carbon and a second filter material comprising paraffin.  CN ‘0963 discloses that “the addition of modified coconut Shell activated carbon has developed voids, good adsorption performance, high strength, easy regeneration, economical and durable; high purification efficiency, long service life, corrosion resistance, and can be used for air adsorption filtration and sewage treatment.”  See CN ‘0963, paragraph [0016].  
CN ‘0963 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. filters. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify one of the stage filter elements of CN ‘963, in particular the second and/or third stage filter elements of CN ‘963, to be the filter material of CN ‘0963, which comprises paraffin and coconut carbon because the coconut carbon feature achieves good adsorption performance, high strength, easy regeneration, economical and durable; high purification efficiency, long service life, corrosion resistance, and can be used for air adsorption filtration and sewage treatment (CN ‘0963, paragraph [0016]) and paraffin is a known neutron slowing material, as evidenced by US ‘621. (“neutron slowing material such as paraffin, water, carbon and the like.” See US ‘621, Col. 2, lines 16 and 17).
	Additionally, it is noted that the limitations “absorbing neutrons from water”, “removing at least one of chloride ions and transmuted chlorine ions”, and “absorbing at least one of neutrons and alpha particles from water” limitations are deemed an intended use of the filter material.  It is understood that CN ‘963 in view of CN ‘0963 teaches the filter material in the same spatial relationship as recited in the claims of the application.  The Examiner holds that the filter material of CN ‘963 in view of CN ‘0963, which is deemed a filter material, a first filter material and a second filter material, is inherently capable of “absorbing neutrons from water”, “removing at least one of chloride ions and transmuted chlorine ions”, and “absorbing at least one of neutrons and alpha particles from water.”  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of CN ‘963 in view of CN ‘0963 is substantially identical to the claimed filter material of the present application, and therefore, the structure of CN ‘963 in view of CN ‘0963 is presumed inherently capable of absorbing neutrons from water, removing at least one of chloride ions and transmuted chlorine ions,  and absorbing at least one of neutrons and alpha particles from water”.
Regarding claim 8, CN ‘963 in view of CN ‘0963 discloses the invention as discussed above in claim 1. Further, CN ‘963 in view of CN ‘0963 discloses the fourth stage filter element being downstream of the first stage filter element, which is deemed a container downstream of the filter compartment. 
As established above, CN ‘0963 is analogous prior art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fourth stage filter element of CN ‘963 to contain the filter material of CN ‘0963, which comprises paraffin, for the same reasoning and motivation as established above in the rejection of claim 1.    
Regarding claims 7 and 14, CN ‘963 in view of CN ‘0963 discloses the invention as discussed above in claims 1 and 13.  Further, CN ‘963 in view of CN ‘0963 discloses the first, second, third and fourth stage filter elements being in fluid communication with each other via water pipeline 10 (see CN ‘963, figure 1 and paragraphs [0018], [0023] and [0024]), which is deemed to be an absorptive manifold in fluid communication with the filter compartment.  A manifold is understood to be a pipe or chamber having at least two openings.  In CN ‘963, the each of the stage filter elements are deemed a chamber having at least two openings, an inlet for the water to be processed and an outlet for the water that has been processed by said stage filter element.  In CN ‘963 in view of CN ‘0963, with either the second, third or fourth stage filter element being modified to include the filtering material of CN ‘0963, the modified system would be deemed to comprise a container downstream of the filter compartment, which is deemed the first stage filter element, the container having paraffin therein, which is deemed the second, third or fourth stage filter element being modified to include the filtering material of CN ‘0963.
As established above, CN ‘0963 is analogous prior art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify CN ‘963 in view of CN ‘0963 for the same reasoning and motivation as established above.   
Claim(s) 5, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/130208 (hereinafter WO ‘208) as applied to claims 1 and 9 above, and further in view of CN 103830963 (hereinafter CN ‘0963).  
Regarding claims 5, 6, and 13, as established above, with regards to claims 1 and 9, WO ‘208 discloses a sewage or wastewater sludge treatment system that includes a solidifying agent being mixed with sewage or wastewater sludge in a twin type mixer, a ribbon type mixer, a Henschell mixer or a non-gravitational mixer.  The solidifying agent comprises an inorganic material and an accelerating admixture, the accelerating admixture including a metallic material, an absorbent material, a carrier, an organic material, and a reaction accelerator, wherein the organic material is selected from the group consisting of paraffin, stearic acid and wax. (See anticipation rejection based on WO ‘208 above).  
WO ‘208 does not explicitly disclose a filter material comprising coconut carbon. 
CN ‘0963 disclose a filtering material comprising paraffin and modified coconut shell activated carbon (See paragraph [0008]), which is deemed a filter material comprising paraffin and a filter material comprising coconut carbon.  CN ‘0963 discloses that “the addition of modified coconut Shell activated carbon has developed voids, good adsorption performance, high strength, easy regeneration, economical and durable; high purification efficiency, long service life, corrosion resistance, and can be used for air adsorption filtration and sewage treatment.”  See CN ‘0963, paragraph [0016].  
CN ‘0963 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. filters. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solidifying agent of WO ‘208, to include the modified coconut shell activated carbon of CN ‘0963 because the coconut carbon feature achieves good adsorption performance, high strength, easy regeneration, economical and durable; high purification efficiency, long service life, corrosion resistance, and can be used for air adsorption filtration and sewage treatment (CN ‘0963, paragraph [0016]).
	Additionally, it is noted that the limitations “absorbing neutrons from water”, “removing at least one of chloride ions and transmuted chlorine ions”, and “absorbing at least one of neutrons and alpha particles from water” limitations are deemed an intended use of the filter material.  It is understood that WO ‘208 in view of CN ‘0963 teaches the filter material in the same spatial relationship as recited in the claims of the application.  The Examiner holds that the solidifying of WO ‘208 in view of CN ‘0963 is inherently capable of “absorbing neutrons from water”, “removing at least one of chloride ions and transmuted chlorine ions”, and “absorbing at least one of neutrons and alpha particles from water.”  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘208 in view of CN ‘0963 is substantially identical to the claimed filter material of the present application, and therefore, the structure of WO ‘208 in view of CN ‘0963 is presumed inherently capable of absorbing neutrons from water, removing at least one of chloride ions and transmuted chlorine ions,  and absorbing at least one of neutrons and alpha particles from water”.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/130208 (hereinafter WO ‘208) as applied to claims 1 and 13 above, and further in view of CN 103830963 (hereinafter CN ‘0963) and US 5,230,211 (hereinafter US ‘211).  
Regarding claims 7 and 14, WO ‘208 in view of CN ‘0963 discloses the invention as discussed above in claims 1 and 13. WO ‘208 in view of CN ‘0963 may not explicitly disclose a absorptive manifold in fluid communication with the filter compartment. 
US ‘211 discloses a process of disposing of sewage sludge (Abstract).  In US ‘211, the “dewatered municipal sanitary sewage sludge from line 1 is passed through line 30, valve 31, line 32 and mixed in-line mixer 33, with an aqueous slurry of solid 30 carbonaceous fuel e.g., coal slurry from line 34. Other conventional mixing devices designed for rapid mixing of solids and/or viscous fluids e.g. ribbon mixer may also be used” (Col. 13, lines 28-34), which is deemed a filter compartment in fluid communication with additional components of a water treatment system.  Further, US ‘211 discloses that “depending upon the end use of the water: Ph adjustment; reduction of organic solids and BOD to about 20 parts per million or below, preferably by aerated biochemical treatment; clarification, optionally with coagulation; filtration or centrifugation; demineralizing: activated carbon treatment; and disinfection to control bacteria for example by chlorination.  Excessively acidic or basic waste waters may be neutralized and the pH adjusted to a level in the range of about 6 to 9.” (Col. 4, line 62 – Col. 5, lines 1-3).  US ‘211 discloses several components downstream of the mixer (33), which may be a ribbon mixer, any which of may be deemed a manifold.  As noted above, , a manifold is understood to be a pipe or chamber having at least two openings.  Further, US ‘211 discloses that further processing may include pH reduction.  
US ‘211 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. filtration and wastewater processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention incorporate the mixing means, with the solidifying agent, of WO ‘208 in view of CN ‘0963 into a process, such as disclosed in US ‘211 because US ‘211 discloses that a ribbon mixer may be used as the mixer (33) component.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reduce the pH, as disclosed in US ‘211, using any of the additional processing chambers, which is deemed a manifold, since a neutralized water solution would be easier to dispose of and/or may be repurposed for other applications and industries.  Thus, WO ‘208 in view of CN ‘0963 and US ‘211 is deemed to disclose an absorptive manifold in fluid communication with the filter compartment and WO ‘208 in view of CN ‘0963 and US ‘211 is deemed to disclose the reduction of pH. 
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of WO ‘208 in view of CN ‘0963 and US ‘211 is substantially identical to the claimed “absorption manifold” of the present application, and therefore, the structure of WO ‘208 in view of CN ‘0963 and US ‘211 is presumed inherently capable of reducing pH of the water. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773